1
                                                                               Honorable Robert S. Lasnik
2

3

4

5

6

7

8                                IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
9                                            AT SEATTLE

10
      LARRY PIFER and PAMELA PIFER, Husband                Case No. 2:18-cv-00606-RSL
11    and Wife,
                                                           ORDER TO EXTEND TIME TO
12                       Plaintiffs,                       RESPOND TO PLAINTIFFS’ AMENDED
                                                           COMPLAINT
13             v.

14    BANK OF AMERICA, N.A., SPECIALIZED
      LOAN SERVICING LLC, NEW PENN
15    FINANCIAL, LLC dba SHELLPOINT
      MORTGAGE SERVICING, and THE BANK OF
16    NEW YORK AS TRUSTEE FOR THE
      CERTIFICATEHOLDERS OF THE CWABS,
17    INC., ASSET-BACKED CERTIFICATES,
      SERIES 2007-8, a national association,
18
                         Defendants.
19

20           This matter to extend the time for Defendants Specialized Loan Servicing LLC, New Penn
21   Financial, LLC dba Shellpoint Mortgage Servicing, and the Bank of New York as Trustee for the
22   Certifcateholders of the CWABS Inc., Asset-Backed Certificates Series 2007-8 (collectively
23   “Defendants”), to respond to Plaintiffs’ Amended Complaint came before the Court by an unopposed
24   motion filed by Defendants [Dkt. No. 48], and the Court having considered the Motion, its files and
25   records herein, and being fully advised,
26


      ORDER TO EXTEND TIME TO RESPOND TO                            HOLLAND & KNIGHT LLP
                                                                       2300 US Bancorp Tower
      PLAINTIFFS’ AMENDED COMPLAINT:                                     111 SW Fifth Avenue
      CASE NO. 18-CV-00606-RSL - PAGE 1                                   Portland, OR 97204
                                                                       Telephone: 503.243.2300

     #57706325_v1
1            IT IS HEREBY ORDERED that the time for Defendants Specialized Loan Servicing LLC,

2    New Penn Financial, LLC dba Shellpoint Mortgage Servicing, and the Bank of New York as Trustee

3    for the Certifcateholders of the CWABS Inc., Asset-Backed Certificates Series 2007-8 to answer,

4    move, or otherwise respond to the Amended Complaint in this action is extended to and includes April

5    12, 2019.

6            Dated this 19th day of April, 2019.
7

8
                                                        A
                                                        Robert S. Lasnik
9
                                                        United States District Judge
10

11
     PRESENTED BY:
12

13   s/ Nellie Q. Barnard
     David J. Elkanich, WSBA No. 35956
14   E-mail:serve.dje@hklaw.com
     Nellie Q. Barnard, WSBA No. 50587
15   E-mail: nellie.barnard@hklaw.com
     2300 US Bancorp Tower
16   111 SW Fifth Avenue
     Portland, OR 97204
17   Telephone: 503.243.2300
     Fax: 503.241.8014
18
     Attorneys for Specialized Loan Servicing LLC,
19   New Penn Financial, LLC dba Shellpoint Mortgage Servicing,
     and the Bank of New York as Trustee for the
20   Certifcateholders of the CWABS Inc.,
     Asset-Backed Certificates Series 2007-8
21

22

23

24

25

26


      ORDER TO EXTEND TIME TO RESPOND TO                            HOLLAND & KNIGHT LLP
                                                                       2300 US Bancorp Tower
      PLAINTIFFS’ AMENDED COMPLAINT:                                     111 SW Fifth Avenue
      CASE NO. 18-CV-00606-RSL - PAGE 2                                   Portland, OR 97204
                                                                       Telephone: 503.243.2300

     #57706325_v1
1                                         CERTIFICATE OF SERVICE

2         I hereby certify that I caused the foregoing [PROPOSED] ORDER TO EXTEND TIME TO
     RESPOND TO PLAINTIFFS’ AMENDED COMPLAINT to be served on the following person[s]:
3
                Vicente Omar Barraza                   Steven Joseph Dixson
4               Email: omar@barrazalaw.com             Email: sjd@witherspoonkelley.com
                Barraza Law PLLC                       Michael J. Kapaun
5               10728 16th Ave SW                      Email: mjk@witherspoonkelley.com
                Seattle, WA 98146-2001                 Witherspoon Kelley
6               Tel: 206-933-7861                      422 W. Riverside Ave., STE 1100
                                                       Spokane, WA 99201
7               Attorney for Plaintiffs                Tel: 509-624-5265

8                                                      Attorneys for Defendant Bank of America, N.A.
                Douglas C. Stastny
9               Email: dcs@severson.com
                Severson & Werson
10              19100 Von Karman Ave., Ste 700
                Irvine, CA 92612
11              Tel: 949-442-7110

12              Attorneys for Defendant Bank of
                America, N.A.
13

14   by causing the document to be delivered by the following indicated method or methods:

15          by CM/ECF electronically mailed notice from the Court on the date set forth below.

16          by e-mailing a full, true and correct copies thereof on the date set below.

17         by causing full, true, and correct copies thereof to be hand-delivered to the parties and/or their
     attorneys at their last-known office addresses listed above on the date set forth below.
18
           by sending full, true, and correct copies thereof, via overnight courier in sealed, prepaid
19   envelopes, addressed to the parties and/or their attorneys as shown above, to the last-known office
     addresses of the parties and/or their attorneys, on the date set forth below.
20
           by sending full, true, and correct copies thereof, in sealed, first class postage prepaid
21   envelopes, addressed to the parties and/or their attorneys as shown above, to the last-known office
     addresses of the parties and/or attorneys, and deposited with the United States Postal Service at
22   Portland, Oregon, on the date set forth below.

23           DATED April 17, 2019.

24                                                       s/ Nellie Q. Barnard
                                                         Nellie Q. Barnard
25

26


                                                                        HOLLAND & KNIGHT LLP
                                                                           2300 US Bancorp Tower
                                                                             111 SW Fifth Avenue
      CERTIFICATE OF SERVICE – PAGE 1                                         Portland, OR 97204
                                                                           Telephone: 503.243.2300

     #57706325_v1
